Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 1 of 13 Page ID #:4




                        Exhibit A

Exhibits to Notice of Removal                    Ventura Orthopedics v. Sweet, et al
Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 2 of 13 Page ID #:5
     Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 3 of 13 Page ID #:6




 1           4.      DOE Defendants 1-10 are sued by fictitious names because their identities and capacities,
 2   whether individual, corporate, associate, or otherwise, have yet to be sufficiently determined by
 3   Plaintiff. On information and belief, DOES 1-10 are persons or entities who otherwise have been
 4
     associated with Defendant Sweet in some manner and each has either direct, contributory, or vicarious
 5
     liability for the wrongful acts alleged below. Plaintiff will seek leave to amend this Complaint
 6
     appropriately once the true names and capacities of DOE Defendants 1-10 are learned. As used below,
 7
     the term “Defendants” shall collectively refer to the named Defendant together with the defendants
 8
     identified as DOES 1-10.
 9
             5.      On information and belief, each of the Defendants induced the other Defendants to
10
     infringe upon Plaintiff’s rights, participate in, enable the other Defendants to engage in the unlawful
11
     conduct herein alleged, or supervised that conduct, with knowledge that the conduct of other Defendants
12
     would infringe upon Plaintiff’s rights, and constitute unfair competition and false and deceptive actions.
13
     Each of the Defendants is therefore jointly and severally liable as a contributory or vicarious infringer of
14

15
     Plaintiff’s rights.

16                                          FACTUAL BACKGROUND

17   Plaintiff’s Marks and the Nature of its Business
18           6.       As alleged in more detail below, Plaintiff provides orthopedic medicine and other related
19   services, and sells related goods, under the following trademark, service mark and slogan, VENTURA
20   ORTHOPEDICS, VENTURA ORTHOPEDICS GET BACK IN THE GAME, and GET BACK IN THE
21   GAME (collectively, “the Marks”). Plaintiff also owns and uses “Ventura Orthopedics” and “Ventura
22
     Orthopedics Medical Group, Inc.” as its trade names (the “Trade Names”).
23
             7.        Plaintiff is one of the oldest group medical practices in California, having opened its
24
     doors in the 1930s. Plaintiff, its physicians, physician assistants, therapists and staff have provided
25
     medical services, in connection with the trademark and trade name VENTURA ORTHOPEDICS , since
26
     at least 1969. Plaintiff’s doctors are board-certified and many are fellowship-trained. Plaintiff’s
27
     doctors are leaders in their respective fields of care, with deep experience and expertise in a variety of
28

                                                           2

                                                     COMPLAINT
     Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 4 of 13 Page ID #:7




 1   specialties, from shoulders, wrists and hands, to knees, spines, hips, feet, ankles and more. Plaintiff
 2   offers superior clinical facilities equipped with state-of-the-art technology. Plaintiff’s doctors are
 3   committed to staying abreast of the latest developments in orthopedic medicine, and Plaintiffs’ doctors
 4
     and surgeons have been among the first in the community to perform many advanced orthopedic
 5
     treatments, including total hip replacements. Plaintiffs’ physicians are also well-versed in the special
 6
     orthopedic needs of both amateur and professional athletes.
 7
             8.        Plaintiff was incorporated in California in May 1969, and since that date has continuously
 8
     provided medical and related services within the state of California under the trademark and tradename
 9
     VENTURA ORTHOPEDICS. At all relevant times, patients, prospective patients, and medical field
10
     professionals have recognized and associated the mark and tradename VENTURA ORTHOPEDICS
11
     with Plaintiff. Under California Business & Professions Code § 14415, a presumption has existed at all
12
     relevant times that Plaintiff has the exclusive right to use VENTURA ORTHOPEDICS MEDICAL
13
     GROUP, INC., and any confusingly similar trade name, as Plaintiff’s trade name.
14

15
             9.        Since at least January 1998, Plaintiff has used the trademarks VENTURA

16   ORTHOPEDICS GET BACK IN THE GAME and GET BACK IN THE GAME within the state of

17   California in connection with Plaintiff’s sports enhancement training services, orthopedic medical

18   services, sports medicine services, and urgent medical care services. At all relevant times, patients,

19   prospective patients, and medical field professionals have recognized and associated those trademarks
20   with Plaintiff.
21           10.       Plaintiff is also the owner of a California trademark registration for use of the mark GET
22   BACK IN THE GAME in connection with the sale of cups and clothing that are related to and promote
23
     Plaintiff’s orthopedic medicine services.
24
             11.       Since in or about May 2003, Plaintiff has owned the domain name <venturaortho.com>
25
     (the “Domain Name”). Through Plaintiff’s Domain Name and websites, since at least March 2006,
26
     Plaintiff has further expanded its advertisement of its services under the Marks.
27
             12.       Plaintiff’s use of the Marks and the Trade Names has been exclusive throughout the state
28

                                                            3

                                                      COMPLAINT
     Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 5 of 13 Page ID #:8




 1   of California, and beyond, for decades since at least 1969, , in connection with medical services and
 2   related goods. Through the continuous and exclusive use of the Marks in connection with innovative
 3   and high-quality professional medical services, careful planning and protection of its image and
 4
     reputation, and advertising and promotion including through its Domain Name and related website,
 5
     Plaintiff’s Marks have come to be recognized by relevant consumers as exclusively identifying and
 6
     designating orthopedic medical services originating from Plaintiff. As applied to its orthopedic medical
 7
     services, Plaintiff’s Marks were distinctive upon adoption and first use, or to the extent not inherently
 8
     distinctive, Plaintiffs’ Marks’ had acquired distinctiveness as service marks and trademarks as of at least
 9
     1969.
10
     Defendants’ Unlawful Conduct
11
             13.     On information and belief, Defendant Sweet is an orthopedic surgeon, with an office at
12
     168 N. Brent Street, Suite 505, Ventura, California. Defendant Sweet has advertised and continues to
13
     advertise his services through the domain name <venturaorthopedicsurgeon.com> (the “Accused
14

15
     Domain Name”) and related website.

16           14.    In addition, the website to which the Accused Domain Name resolves has used and

17   continues to prominently use the following slogan or service mark: WHERE LA AND VENTURA

18   COUNTY COME TO GET BACK IN THE GAME (the “Accused Mark”).

19           15.    On information and belief, Defendant Sweet also advertises and continues to advertise his
20   services through the domain name <sweetortho.com>. On information and belief, Defendants have
21   sponsored a Google ad with a link to the domain name <sweetortho.com> that includes unauthorized use
22   of Plaintiff’s Mark and trade name “Ventura Orthopedics.”
23
             16.    On information and belief, Defendants registered and has used the Accused Domain
24
     Name and adopted and has used the Accused Mark, with knowledge of Plaintiff’s long-established Mark
25
     its long-established website and Domain Name, and the strong associations among patients and industry
26
     professionals between those Marks and Domain Name on the one hand, and Plaintiff as the source of
27
     services and goods provided under them on the other..
28

                                                          4

                                                    COMPLAINT
     Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 6 of 13 Page ID #:9




 1          17.     On information and belief, in using the Accused Domain Name, the Accused Mark, and
 2   Plaintiff’s Mark and trade name VENTURA ORTHOPEDICS in the Google ad for <sweetortho.com>,
 3   Defendants have intentionally sought to infringe upon Plaintiff’s Marks and Trade Names, to cause
 4
     confusion and mistake amongst consumers as to whether Defendants’ services are connected, affiliated
 5
     or associated with Plaintiff, and to re-direct confused consumers to services Defendants are providing
 6
     that are not connected, affiliated, or associated with Plaintiff. Defendants’ advertising is false,
 7
     fraudulent and unfair, and deceives the public and consumers, in addition to infringing on Plaintiff’s
 8
     long-established rights in its Marks, Trade Names, and Domain Name.
 9
                                           FIRST CAUSE OF ACTION
10
                               (Unfair Competition, False Designation of Origin, and
11                                  Infringement of Common Law Trademark,
                                               15 U.S.C. § 1125(a),
12                                           Against all Defendants)
13          18.     Plaintiff realleges and incorporates by reference the allegations set forth in paragraphs 1
14   through 17 above.
15          19.     Defendants have deliberately and willfully attempted to trade on Plaintiff’s hard-earned
16
     goodwill in its name and mark and the reputation established by Plaintiff in connection with its products
17
     and services, as well as in order to confuse consumers as to the origin and sponsorship of Defendants’
18
     services and to pass off their services in commerce as Plaintiff’s.
19
            20.     Defendants’ unauthorized and tortious conduct has also deprived and will continue to
20
     deprive Plaintiff of the ability to control the consumer perception of its products and services offered
21
     under its Marks and Trade Names, placing the valuable reputation and goodwill of Plaintiff in the hands
22
     of Defendants. Defendants’ conduct is likely to cause confusion, mistake or deception as to the
23
     affiliation, connection or association of Defendants and their business with Plaintiff, and as to the origin,
24
     sponsorship or approval of Defendants and their services, in violation of Section 43 of the Lanham Act,
25
     15 U.S.C. § 1125(a)(1).
26

27
            21.     On information and belief, Defendants had direct and full knowledge of Plaintiff’s prior

28   use of and rights in its Marks and Trade Names before the acts complained of herein. The knowing,
                                                           5

                                                     COMPLAINT
     Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 7 of 13 Page ID #:10




 1    intentional and willful nature of the acts set forth herein renders this an exceptional case under 15 U.S.C.
 2    § 1117(a). 58. As a result of Defendants’ aforesaid conduct, Plaintiff has suffered commercial damage,
 3    as well as the continuing loss of the goodwill and reputation established by Plaintiff in its Marks. This
 4
      continuing loss of goodwill cannot be properly calculated and thus constitutes irreparable harm and an
 5
      injury for which Plaintiff has no adequate remedy at law. Plaintiff will continue to suffer irreparable
 6
      harm unless this Court enjoins Defendants’ conduct.
 7
                                           SECOND CAUSE OF ACTION
 8                                               (Cybersquatting,
 9
                                              15 U.S.C. § 1125(d)(1),
                                              Against all Defendants)
10
             22.     Plaintiff realleges and incorporates by reference the allegations set forth in paragraphs 1
11
      through 21 above.
12
             23.     On information and belief, Defendants registered through their agent, and have used,
13
      controlled and continue to use and control the <venturaorthopedicsurgeon.com> domain name.
14
             24.     The <venturaorthopedicsurgeon.com> domain name is confusingly similar to protected
15
      Marks or Trade Names owned by Plaintiff, specifically VENTURA ORTHOPEDICS and VENTURA
16
      ORTHOPEDICS MEDICAL GROUP, INC.
17
             25.     On information and belief, Defendants acted with bad faith intent to profit from
18

19
      Plaintiffs’ Marks or Trade Names.

20                                         THIRD CAUSE OF ACTION
                                      (Infringement of Rights in Trade Name,
21
                                    Cal. Bus. & Prof. Code §§ 14402 and 14415)
22           26.     Plaintiff realleges and incorporates by reference the allegations set forth in paragraphs 1
23
      through 25 above.
24
             27.     VENTURA ORTHOPEDICS MEDICAL GROUP, INC. is Plaintiff’s trade name as set
25
      forth in its amended articles of incorporation.
26
             28.     Under California Business & Professions Code § 14415, there is a rebuttable presumption
27
      applicable at all relevant times through the present that Plaintiff has the exclusive right to use its
28

                                                             6

                                                        COMPLAINT
     Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 8 of 13 Page ID #:11




 1    corporate name as a trade name, or to use a confusingly similar trade name, because Plaintiff was the
 2    first to file articles containing the trade name, and Plaintiff is actually engaged in a business using the
 3    corporate name or a confusingly similar name.
 4
             29.      Defendants are using designations as trade names that are confusingly similar to
 5
      Plaintiff’s trade name.
 6
             30.      Plaintiff is entitled to an injunction of Defendants’ use of trade names in violation of
 7
      Plaintiff’s rights in its VENTURA ORTHOPEDICS MEDICAL GROUP, INC. trade name under
 8
      California Business & Professions Code § 14402.
 9

10
                                          FOURTH CAUSE OF ACTION
11
                                               (Unfair Competition,
12                               Cal. Bus. & Prof. Code § 17200 and Common Law,
                                              Against all Defendants)
13
             31.      Plaintiff realleges and incorporates by reference the allegations set forth in paragraphs 1
14
      through 30 above.
15
             32.      Defendants’ conduct constitutes an unlawful, unfair and fraudulent business practice and
16
      unfair competition, under California Business & Professions Code § 17200 et seq. and the common law.
17
             33.      As a result of Defendants’ unfair practices, Defendants have unfairly acquired or retained
18
      money, in an amount to be proven at trial. Plaintiff has suffered injury in fact and has lost money or
19

20
      property as a result of the unfair competition.

21
                   34. Plaintiff is entitled to an order that Defendants disgorge all such unfairly acquired money.

22           Defendants’ unfair practices have caused, and will continue to cause, irreparable harm to

23    Plaintiff – harm for which Plaintiff has no adequate remedy at law. Plaintiff is entitled to preliminary

24    and injunctive relief to prevent further acts of unfair competition
25    ///
26    ///
27    ///
28

                                                            7

                                                        COMPLAINT
     Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 9 of 13 Page ID #:12




 1                                            PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiff prays for judgment as follows:
 3           1.      That the Court enter judgment declaring that Defendants have infringed Plaintiff’s
 4    common law trademarks VENTURA ORTHOPEDICS, VENTURA ORTHOPEDICS GET BACK IN
 5
      THE GAME and GET BACK IN THE GAME; have used false designations of origin, false
 6
      descriptions, false representations, and false advertising in violation of 15 U.S.C. ' 1125(a); and have
 7
      committed acts constituting unfair competition, in violation of California Business & Professions Code ''
 8
      17200 et seq. and the common law.
 9
             2.      That the Court preliminarily and then permanently enjoin Defendants, and all of their
10
      officers, directors, agents, servants, employees and attorneys, and all other persons acting directly or
11
      indirectly in concert with Defendants, from using in commerce, in connection with the advertising,
12
      marketing, distribution, sale or offering for sale of any medical services or related goods or services, any
13
      VENTURA ORTHOPEDICS, VENTURA ORTHOPEDICS GET BACK IN THE GAME or GET
14
      BACK IN THE GAME Mark, trade name, slogan or other designation formed of the component terms
15
      VENTURA OTHOPEDICS or GET BACK IN THE GAME or other designation confusingly similar to
16

17
      Plaintiff’s Marks and trade names , and from otherwise infringing on Plaintiff’s trademark; from using a

18
      domain name or metatags incorporating VENTURA ORTHOPEDICS or GET BACK IN THE GAME;

19    from unfairly competing with Plaintiff; from engaging in acts of false advertising; and from engaging in

20    any other acts that tend to damage Plaintiff’s Marks, trade name, business reputation, and goodwill;

21           3.      That Defendants be ordered to surrender for destruction all products, labels,

22    advertisements, promotional materials, and other materials constituting an infringement of Plaintiff’s
23    Mark or the means by which such infringement is facilitated;
24           4.      That Defendants be ordered to transfer ownership to Plaintiff the
25    <venturaorthopedicsurgeon.com> domain name, and all other domain names registered, owned,
26    operated or used by them which incorporate VENTURA OTHOPEDIC into the domain name;
27
             5.      That Plaintiff be awarded its damages according to proof;
28

                                                           8

                                                     COMPLAINT
Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 10 of 13 Page ID #:13
Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 11 of 13 Page ID #:14
Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 12 of 13 Page ID #:15
Case 2:19-cv-06202-JAK-SK Document 1-1 Filed 07/18/19 Page 13 of 13 Page ID #:16
